DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2020 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete 


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Claims 1, 7, 15-18, 27-29, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admissions in view of US 2007/0298118 A1 (Lotvall et al.), US 2010/0184046 A1 (Klass et al.), US 2003/0207296 A1 (Park et al.), US 2012/0295285 A1 (An et al.), and US 2010/0233824 A1 (Verhoeckx et al.).

Applicant, at pages 1, bridging to page 2 of the specification filed 16 December 2016 provides a background to the invention.  As asserted to therein:



Background to the Invention 

It is generally accepted that nanoparticles in a biological milieu form a 'corona' of biomolecules which may be sufficiently long lived, and appropriately organised, to confer key aspects of biological identity to the particle. In current studies the most tightly nanoparticle-bound biomolecules (so-called hard corona) are typically stripped from the nanoparticles, and identified via mass spectrometry, yielding a macroscopically averaged composition of the biomolecules on the particles. This approach neither addresses their detailed organisation on the nanoparticle surface, nor if the molecules are presented appropriately to activate specific cellular processes. Other methods of analysing the protein corona include X-ray spectroscopy, mass spectrometry and array based studies. X-ray spectroscopy is a time consuming and technically difficult method, which cannot be carded out in high-throughput. Mass spectrometry yields a macroscopically averaged sic] attached, however, gives no indication about the arrangement or even composition on a single particle basis. Array-based studies are difficult to achieve for nanoparticles; due to the fact that the population is mixed and it is necessary to select for particles which interact, and as such it is not representative of the whole sample.

Canovi et al (Sensors 2012, 12, 16420-16432) describes the analysis of the interaction between functionalized nanoparticles and the biological target molecule, or the interaction between nanoparticles and proteins. They show Surface Plasmon Resonance (SPR) methodology as a screening technique for Nanoparticle characterization in vitro. It describes a 2D assay where the interaction between the nanoparticle and the sensor surface is registered. Two different examples have been shown; the first one corresponds to the evaluation of the interaction between ligand-functionalized nanoparticle (specifically liposome nanoparticles) and their target immobilized onto the sensor surface (figure la and 1b). The methodology can be applied to determine the presence of a protein on the nanoparticle surface (50nm polymeric nanoparticle) when the specific antibody is immobilized on the sensor surface (Figure 1 b), similar to many other immunoassays methods (ELISA, Lateral Flow test).

PCT/US2011/021002 describes methodologies for target molecule detection using nanoparticles. The detection of biomolecules or biomolecules complexes in solution (such as protein-protein or protein-DNA complex) is based in nanoparticle size variation or nanoparticle clustering formation. The nanoparticle can be coated with a baiting molecule (antibody) to detect the specific molecule. Paragraphs 00023, 00028, 00033, 00039-00041 and Figure 3, desc1ibe a variation of the methodology to detect the presence of a molecule in the biomolecule corona on the nanoparticle surface. The presence of a specific target molecule that has been immobilized, by non-specific absorption, on the nanoparticle surface can be detected, due to a size variation on the nanoparticle. The size of this molecular corona is determined recording the size variation of the nanoparticle by light scattering. This method is implemented by using a baiting molecule, such as antibody, that causes a further increase of the np size or nanoparticle cluster formation.

Both Canovi et al and PCT/US2011/021002 and other existing methods involving immune detection provide methods to assess the presence and relative amount of analyte, in which quantification can be made possible by comparing the relative response to a reference standard.  The techniques of the literature are not capable of absolute quantification of analyte, and are unable to provide information concerning the organisation, location or distribution of analyte forming part of a corona of biomolecules on a nanoparticle.

Lotvall et al., in paragraph [0039], teaches the detection of CD63 surface protein on exosomes via a CD63 antibody.  As stated therein:
For detection of the exosome specific surface protein CD63, exosomes were also purified from both primary bone marrow mast cells (BMMC) and the cell line MC/9. The exosomes were adhered onto aldehyde beads and stained with a CD63 antibody followed by a secondary PE-coupled antibody.  (Emphasis added)

Lotvall et al., have not been found to teach detection of multiple proteins on the surface of exosome, or the use of a “small nanoparticle”.
Klass et al., at paragraph [0160], teaches the development of imaging assays that result in the detection of multiple proteins found on the surface of exosomes.  As stated therein:
[0160] Assays using imaging systems can be utilized to detect and quantify proteins expressed on the surface of an exosome in order to discover and specifically select for and enrich exosomes from specific tissue or tumor types. Antibodies, peptides or cells conjugated to multiple well multiplex carbon coated plates can be used.


Klass et al., have not been found to teach the use of a “small nanoparticle”.

Park teaches that multiple different target molecules can be detected simultaneously by using different sized nanoparticles, that gold nanoparticles, for example, of different sizes will result in different luminescent properties, and when linked to different binding moieties, e.g., nucleic acid probes, will allow for the simultaneous detection of multiple, different targets via imaging.  In paragraph [0110], they teach that the target can be any of a variety of different analytes, including proteins found on viruses.  As stated therein:
[0110] The polyvalent ligand analytes will normally be poly(amino acids), i.e., polypeptides and proteins, polysaccharides, nucleic acids, and combinations thereof. Such combinations include components of bacteria, viruses, chromosomes, genes, mitochondria, nuclei, cell membranes and the like.  (Emphasis added)

	
The fact that the target molecule, e.g., proteins, to be detected can be that found cell membranes is deemed to fairly encompass exosomes (independent claims 1 and 37) as well as viruses (new claims 33 and 37.  It is also noted that the range in size of “10-1000 nm” in claim 15 is also deemed to be fairly suggested by the detection of viruses as viruses are recognized as ranging in diameter from “about 20 to about 300 nm”.1
Acknowledgement is made of claim 15 specifying that “the nanosized object has a size range of 10-1000 nm.”  It is also noted that claim 15 depends from claim 1, which limits the “nanosized object” to exosomes.  In recognition of the act that a compound and its properties are inseparable, the exosomes of Lotvall et al., and Klass et al., are deemed to also fall within this size range.

While Lotvall et al., and Klass et al., teach of detecting proteins associated with the surface of exosomes, and that such an assay can be based on imaging, they have not been found to teach the use of applicant’s “small nanoparticle”.

Park et al., at paragraph [0103], teach the use of different sized nanoparticles in a simultaneous manner, that the nanoparticles comprise gold, and exhibit different colors.  As stated therein:
[0103] The invention further provides a method for multicolor labeling and imaging of DNA arrays using different sized oligonucleotide-functionalized nanoparticle probes is described. Because different sized (e.g., 50 nm and 100 nm diameter) gold nanoparticles scatter light of different colors (due to their different surface plasmon resonances), they can be used to label different DNA targets hybridized to the same array.  (Emphasis added)




Park et al., at paragraph [0106], teach removing/separating unbound “nanoparticle oligonucleotide conjugates” from the assay.  Such a showing is deemed to fairly suggest limitation of new claim 27.

Park et al., in paragraph [0199], teach the use and detection of gold nanoparticles, where detection is imaging based on luminescent properties.  As stated therein:
[0199] Gold nanoparticles are also presently preferred for use in nanofabrication for the same reasons given above and because of their stability, ease of imaging by electron microscopy, and well-characterized modification with thiol functionalities (see below). Also preferred for use in nanofabrication are semiconductor nanoparticles because of their unique electronic and luminescent properties.  (Emphasis added)



While Park et al., do teach using different sized nanoparticles that are coupled to a plurality of probes, and the detection of multiple targets via imaging, they have not been found to teach using nanoparticles (applicant’s “small nanoparticles”) “having a dimension of 0.1 to 12 nm” (limitation of each of independent claims 1, 33, 34, and 37).

An et al., in paragraph [0049], teach:
The magnetic nanoparticles are preferably small enough to remain in colloidal suspension, which permits rapid, efficient binding to cell surface biomarker. In aspects of this embodiment, the magnetic nanoparticles are between about 1 nm in diameter to about 100 nm in diameter…  (Emphasis added)

The aspect of the lower limit being “about 1 nm” is recognized as encompassing values that are less than 1 nm.  The fact that the nanoparticles can also range up to “about 100 nm” is deemed to fairly encompass applicant’s range of “0.1 to 12 nm” (claim 1) as well as the range of “0.1 nm to 5 nm” (claim 7).
Given the explicit teaching of An et al., of using nanoparticles for the same purpose and that they can be of a size encompassed by the claimed range, the selection of sizes of nanoparticles as claimed is deemed to be a matter of obvious design choice and/or routine optimization.

While applicant, Park et al., and An et al., each acknowledge that nanoparticles have been used to detect various target molecules, they have not been found to admit/teach that “superparamagnetic nanoparticles” (claim 29) could be used. 

Verhoeckx et al., in paragraph [0089], teach using superparamagnetic nanoparticles that are coated with antibodies that bind to the target compound.  As stated therein:
The reagent comprising carboxylated superparamagnetic nanoparticles (iron oxide beads coated with a polymer shell, 500 nm diameter, Adembeads, Ademtech, France) coated covalently with monoclonal anti-morphine antibodies were applied after the hydrophilising, by introducing them via a micro fluidic transportation means and providing a predetermined amount to a holding means as indicated in FIG. 4.  (Emphasis added)

The fact that Verhoeckx et al., teaches using “superparamagnetic nanoparticles” is deemed to fairly suggest limitations of claim 1, and claim 29. 

In view of the above analysis, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the known methods identified by applicant 
In view of the well-developed state of the art and detailed guidance provided, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success. 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 7, 15-18, 27-29, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admissions in view of US 2007/0298118 A1 (Lotvall et al.), US 2010/0184046 A1 (Klass et al.), US 2003/0207296 A1 (Park et al.), US 2012/0295285 A1 (An et al.), and US 2010/0233824 A1 (Verhoeckx et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2003/0178309 A1 (Huang et al.) at paragraph [0051].